[J-57-2020] [MO: Dougherty, J.]
                    IN THE SUPREME COURT OF PENNSYLVANIA
                                 EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                    :   No. 778 CAP
                                                  :
                      Appellee                    :   Appeal from the Order entered on
                                                  :   March 20, 2019 in the Court of
                                                  :   Common Pleas, Philadelphia
               v.                                 :   County, Criminal Division at No. CP-
                                                  :   51-CR-1036271-1992.
                                                  :
 MELVIN SPEIGHT,                                  :   SUBMITTED: May 29, 2020
                                                  :
                      Appellant                   :


                                  CONCURRING OPINION


JUSTICE MUNDY                                                   DECIDED: April 29, 2021
       I agree with the majority opinion’s conclusions that we have jurisdiction to hear this

matter and that the Court of Common Pleas of Philadelphia County erred by not

resentencing Appellant, Melvin Speight. I write separately to express my concern that

the United States District Court for the Eastern District of Pennsylvania may not have

engaged in an independent review of the legal questions raised in Appellant’s application

for a writ of habeas corpus, as required by federal law, and instead relied solely upon the

agreement of Appellant and the Commonwealth, represented by the Philadelphia District

Attorney’s Office, when granting Appellant’s application in part.

       Pursuant to Title 28, Section 2254 of the United States Code, a federal court may

grant an application for a writ of habeas corpus filed by a person held on a state court

judgment only if the state court proceeding:

       (1) resulted in a decision that was contrary to, or involved an unreasonable
       application of, clearly established Federal law, as determined by the
       Supreme Court of the United States; or
       (2) resulted in a decision that was based on an unreasonable determination
       of the facts in light of the evidence presented in the State court proceeding.


28 U.S.C. § 2254(d).      The United States Supreme Court has interpreted Section

2254(d)(1), the subsection at issue, to require federal courts to engage in an

independent review of the legal questions raised in an application for a writ of habeas

corpus when determining whether the state court decision violates federal law. Lockyer

v. Andrade, 538 U.S. 63, 75-76 (2003) (citing Williams v. Taylor, 529 U.S. 362, 411

(2000)). Federal courts have made clear that the duty to engage in an independent review

of the questions raised in an application for a writ of habeas corpus cannot be avoided

even where a state has “conceded that there has been a violation” of federal law.

Wharton v. Vaughn, 371 F.Supp. 3d 195, 199-200 (E.D. Pa. 2019) (citing Johnson v.

McCaughtry, 265 F.3d 559, 564 (7th Cir. 2001); Every v. Blackburn, 781 F.2d 1138, 1139

(5th Cir. 1986)). Stated differently, a federal court may not grant an application for a writ

of habeas corpus based solely upon agreement of the parties.

       Despite the well-established requirement that it engage in an independent review

of the questions raised in Appellant’s application for a writ of habeas corpus, the District

Court appears to have vacated Appellant’s death sentence based solely upon the

agreement of the parties. Appellant’s application for a writ of habeas corpus was referred

by the District Court to a magistrate judge for review. With respect to Appellant’s claims

of sentencing error, the Commonwealth did not raise any defenses before the magistrate

judge and stated that it was not contesting relief with respect to Appellant’s death

sentence. Speight v. Beard, No. CV 04-4110, 2016 WL 8459847, at *4 (E.D. Pa. 2016)

(Caracappa, C.M.J.) That being said, the Commonwealth stated its response should not

be construed as a concession that “any of [Appellant]’s claims have merit.” Id. (quoting

Response to Habeas Petition, 12/22/2014, at 10 n.11). Seemingly in response to the



                            [J-57-2020] [MO: Dougherty, J.] - 2
Commonwealth’s non-contest, the magistrate judge recommended vacating Appellant’s

death sentence “in accordance with [the Commonwealth’s] representations and

stipulation . . . .” Id. In doing so, the magistrate judge acknowledged that she was not

addressing the Appellant’s claims of sentencing error “because [the Commonwealth]

stated [it] will not contest a grant of relief as to [Appellant’s] death sentence.” Id.

(emphasis added). The District Court approved and adopted the recommendation of the

magistrate judge by memorandum opinion and order dated March 7, 2017.                  In its

memorandum opinion, the District Court wrote that it made a “thorough and independent

review of the state record;” however, like the magistrate judge, the District Court expressly

stated that it was vacating Appellant’s death sentence “upon agreement of the parties.”

Speight v. Beard, No. CV-04-4110, 2017 WL 914907, at * 1 (E.D. Pa. 2017) (Quiñones

Alejandro, J.) (emphasis added).         The District Court’s order accompanying its

memorandum opinion mirrors the language used in that opinion, again reiterating that,

       [w]ith respect to the penalty of death, upon agreement of [Appellant] and
       [the Commonwealth], the petition for a writ of habeas corpus is
       GRANTED, and [Appellant]’s case is remanded to the Commonwealth of
       Pennsylvania for re-sentencing.”


District Court Order, 3/7/2017, at 1 (emphasis added).            In light of the clear and

unambiguous language used by the District Court in its March 7, 2017 memorandum

opinion and order, I cannot agree with the majority opinion’s conclusion that Judge

Streeter Lewis, in her March 20, 2019 order, or Judge Ransom, in her opinion filed

pursuant to Pennsylvania Rule of Appellate Procedure 1925(a), Pa.R.A.P. 1925(a),

erroneously presumed the District Court’s decision was based solely upon agreement of

the parties.

       The District Court’s June 18, 2019 Order, issued in response to a motion filed by

Appellant, does not help clarify the matter. Therein, the District Court wrote that its March


                            [J-57-2020] [MO: Dougherty, J.] - 3
17, 2019 memorandum opinion and order are “unambiguous and need[] no clarification,

further stating that “[a] reasonable reading of [its] March 7, 2017 [m]emorandum [o]pinion

and [o]rder shows that [Appellant]’s sentence of death was invalidated as a matter of

federal law.” District Court Order, 6/18/2019, at 1 n.1. Despite this statement, there is no

indication from the March 7, 2017 memorandum opinion and order that appellant’s death

sentence was vacated on any other basis than upon agreement of the parties. Further,

while the District Court approved and adopted the recommendation of the magistrate

judge, the District Court cannot be said to be relying upon an independent review

performed by the magistrate judge because she specifically stated in her

recommendation that she was not addressing Appellant’s claims regarding sentencing

error in light of the Commonwealth’s non-contest of the relief requested. Therefore, to

the extent that the District Court did independently review the questions raised in

Appellant’s application for writ of habeas corpus, as required by Section 2254, the District

Court did not explain what federal laws were violated or how they were violated, which

should be communicated for the benefit of parties, the sentencing court, and the

community at large.

       Nevertheless, I agree with the majority opinion’s conclusion that the trial court

misperceived the issue before it. Upon remand, the trial court examined whether it had

the authority to vacate Appellant’s death sentence. However, the District Court’s March

7, 2017 order vacated Appellant’s death sentence and directed the trial court to

resentence Appellant. Therefore, regardless of whatever qualms the trial court may have

had with the District Court’s memorandum opinion and order, the trial court’s authority

was limited to resentencing Appellant. I therefore concur in the result reached by the

majority opinion.




                           [J-57-2020] [MO: Dougherty, J.] - 4